Case 5:21-cv-00642-JKP Document 1 Filed 07/08/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

MELINDA HERNANDEZ
Plaintiff,
Vv.

Civil Action No. @ = (47

JP MORGAN CHASE BANK, N.A.,

Defendant.

0Gn 4OR COD 607 0On 60D 60> 600 600 60D

 

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

 

For her Original Complaint against Defendant JP Morgan Chase Bank, N.A., Plaintiff

Melinda Hernandez shows the following:
Introduction

1. This is an action for sexual harassment and retaliation under Title VII of the Civil
Rights Act of 1964. Plaintiff Melinda Hernandez is an employee of Defendant JP Morgan Chase
Bank, N.A. in San Antonio, Texas. She suffered unlawful sexual harassment at the hands of

a
management employees who had sexually harassed other female employees in the past. Plaintiff
reported the sexual harassment to management, and since then, has suffered unlawful retaliation,
also in violation of Title VII. Plaintiff now brings this action for damages and injunctive relief.
Parties

2 Plaintiff Melinda Hernandez is an individual residing in San Antonio, Texas. She
may be served with papers in this case through the undersigned counsel.

3. Defendant JP Morgan Chase Bank, N.A. is a foreign financial institution organized

under the laws of the State of New York. It maintains its principal place of business at 270 Park
Case 5:21-cv-00642-JKP Document 1 Filed 07/08/21 Page 2 of 6

Ave., New York, New York 10017. It may be served with process through its registered agent, CT
Corporation System, at 1999 Bryan St., Ste. 900, Dallas, Texas 75201.
Jurisdiction and Venue

4. The Court possesses personal jurisdiction over Defendant because Defendant
continuously conducts business in Texas and maintains permanent offices in Texas. The Court
possesses subject-matter jurisdiction over this action pursuant to 28 U.S.C. Section 1331 because
Plaintiff brings her claims under a federal statute, Title VII of the Civil Rights Act of 1964. Venue
is proper in the Western District because all of the events giving rise to Plaintiff's claims occurred
in the Western District.

First Cause of Action: Sexual Harassment in Violation of Title VII

5. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 4 supra.

6. Defendant is an employer within the meaning of Title VII in that Defendant has
employed more than 15 employees in each year relevant to this lawsuit. Plaintiff has, at all times
relevant to this lawsuit, been a W-2 employee of Defendant.

7. Plaintiff commenced work for Defendant in December of 2014 at Defendant’s call
center in San Antonio, Texas. She was hired as a coach. As a result of her good work, she was
promoted to team leader in the overdraft collections department in December of 2017. As a team
leader, she supervised approximately 17 employees. In July of 2018, her supervisor left
Defendant’s employment, and she was assigned a new supervisor, this time in the credit card
collections department. As a result of this transfer, Plaintiff had to work with two supervisory
employees who, as described below, subjected her to sexual harassment and then retaliation.

8. In July and August of 2018, Plaintiff was subjected to both unlawful quid pro quo

and hostile work environment sexual harassment at the hands of management employees who had
Case 5:21-cv-00642-JKP Document 1 Filed 07/08/21 Page 3 of 6

a history of sexually harassing other females in the workplace. Upon information and belief, this
history of sexual harassment was known to management, but Defendant failed to take prompt and
effective remedial action to ensure that other employees such as Plaintiff were not sexually
harassed in the future. Plaintiff reported this sexual harassment to management, including upper
management. Management refused to redress Plaintiffs complaints, and her direct supervisor
actually made comments supporting the sexual harassment. Unfortunately, the sexual harassment
continued. Additionally, Plaintiff suffered retaliatory harassment at the hands of the harassers as
well as other employees who were closely associated with them. Additionally, in the weeks
following her complaints of sexual harassment, an unknown person or persons tampered with
Plaintiff's vehicle by disconnecting the battery while the vehicle was in Defendant’s parking lot
during work hours. Because she had reported the sexual harassment to management without
redress, and because she subsequently suffered retaliation at the hands of the harassers and their
associates, Plaintiff then reported the unlawful conduct, including the sexual harassment and
retaliation, on or about September 12, 2018, to upper management and to HR. This was shortly
after her vehicle had been tampered with in the parking lot.
Second Cause of Action: Retaliation in Violation of Title VII

9. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 8 supra.

10. _—‘ Plaintiff also asserts a claim for retaliation under Title VII. She asserts that she was
retaliated against for her complaints of sexual harassment and for having filed an EEOC charge of
discrimination as detailed below.

11. As a result of her report to Human Resources, Plaintiff was placed on an
administrative leave pending investigation. There is no justification for placing Plaintiff on leave.

She was the victim and not the harasser. Contrary to Defendant’s assertions to the EEOC, the
Case 5:21-cv-00642-JKP Document 1 Filed 07/08/21 Page 4 of 6

leave of absence—even though it was paid--was not Plaintiffs idea. Plaintiff thereafter filed her
EEOC charge to grieve both the sexual harassment and retaliatory conduct. Plaintiff filed her
intake with the EEOC on October 25, 2018. Her unperfected charge was served on November 27,
2018, and Plaintiff filed her charge on or about November 30, 2018.

12. While on “leave,” Plaintiff was summoned to the workplace to be interviewed
remotely by Defendant’s human resources and in-house legal counsel. Upon information and
belief, two of the harassers were also placed on leave, but they were allowed to return to work in
November of 2018. According to Defendant’s representations to the EEOC, these harassers were
issued warnings, but were not discharged despite their egregious pattern of behavior.

13. Plaintiff, however, was not allowed to return to work until December 4, 2018. She
learned at that time from co-workers that she herself had been accused of sexual harassment, which
was patently false. After she returned to work, Plaintiff suffered further intimidation by the
harassers as well as retaliation for having engaged in legally protected activities, including the
filing of an EEOC charge. She was, for example, assigned bottom performers to her team, was
given a lower bonus than her peers, and management turned a deaf ear to her additional complaints.
On or about March 21, 2019, Plaintiff discovered that someone had loosened the lug nuts on the
wheels of her vehicle while it was in Defendant’s parking lot. Plaintiff immediately reported this
conduct.

14. As a result of the sexual harassment and retaliation, Plaintiff suffered post-
traumatic stress disorder, hypertension, and depression, all of which were diagnosed by her
physician. Plaintiff had to take a leave of absence to deal with these medical conditions. Defendant

promised to pay Plaintiff during her leave, but Defendant did not make good on this promise.
Case 5:21-cv-00642-JKP Document1 Filed 07/08/21 Page 5 of 6

Plaintiff returned to work on or about July 2, 2019. After returning to work, Plaintiff continued to
suffer intimidation at the hands of the harassers, which Plaintiff also reported to management.
Administrative Prerequisites Satisfied

15. Plaintiff has satisfied all administrative prerequisites to filing suit. She timely filed
a charge of discrimination on November 30, 2018. Plaintiff's claims are all within the scope of
her EEOC charge, and the Court has ancillary jurisdiction over the retaliation claims to the extent
that they constitute retaliation for Plaintiff's filing of her EEOC charge. Plaintiff was issued a
Right to Sue letter on April 15, 2021. Plaintiff now files suit within 90 days of her receipt of her
Right to Sue letter.

Jury Demand
16. Plaintiff demands a trial by jury.
Conclusion and Prayer

17. _ Plaintiff prays that, upon by final judgment, she be awarded the following:

a. Lost wages and benefits;

b. Compensatory damages for emotional distress, mental anguish embarrassment, damage

to reputation, and loss of enjoyment of life;

c. Punitive damages;

d. Attorney fees;

e. Costs of court; and

f. All other relief to which she is entitled.
Case 5:21-cv-00642-JKP Document 1 Filed 07/08/21 Page 6 of 6

Respectfully submitted,

/s/Michael V. Galo, Jr.
Michael V. Galo, Jr.

State Bar No. 00790734
Federal Bar No. 19048
GALO LAw FIRM, P.C.
4230 Gardendale, Bldg 401
San Antonio, Texas 78229
Telephone: 210.616.9800
Facsimile: 210.616.9898
Email: mgalo@galolaw.com
ATTORNEY FOR PLAINTIFF
MELINDA HERNANDEZ
